Citation Nr: 0841009	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
tinnitus.  
 
Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
evidence establishes that a diagnosis of tinnitus was 
assigned during examinations conducted prior to the November 
2004 VA examination, during which the veteran denied that he 
had tinnitus, but the examiner noted that the veteran 
appeared confused.   


CONCLUSION OF LAW

Criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
as the decision below is favorable to the veteran, it would 
be adverse to the veteran's interest to Remand the claim for 
further action to notify or assist the veteran.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service, or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for tinnitus.  
Therefore, the Board will consider whether this disorder was 
present within one year after either period of service.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

In this case, the veteran submitted a claim or service 
connection for hearing loss in 1996.  That claim was 
apparently denied because the veteran failed to report for 
examination.  The veteran again sought service connection for 
hearing loss in August 2002, and he raised a claim for 
service connection for tinnitus during the pendency of the 
appeal for service connection for hearing loss.  The veteran 
noted that he had been fitted for hearing aids in 2000.  The 
veteran noted treatment for hearing loss at the Bay Pines VA 
Medical Center.  An April 2000 VA outpatient treatment note 
states that the veteran has "hearing impairment with 
secondary tinnitus."

A January 2004 private statement from a clinical audiologist 
provides an opinion that the veteran's bilateral hearing loss 
and tinnitus are due to noise exposure during service.  This 
statement, in essence, includes an opinion that the veteran 
had tinnitus.  No additional records were obtained from this 
provider. 

On VA examination conducted in November 2004, the veteran 
denied symptoms of tinnitus.  The examiner notes, however, 
that the veteran exhibited confusion during the history-
taking portion of the evaluation.  The examiner further noted 
that the veteran denied symptoms of tinnitus, but "again" 
appeared "very confused," as noted earlier during the 
examination.  The examiner explained that, since the veteran 
denied symptoms of tinnitus, the examiner could not relate 
tinnitus to the veteran's service.

The veteran's representative argues that the January 2004 
notations of assignment of a diagnosis of tinnitus by the 
private provider and the April 2000 VA clinical that the 
veteran had long-term hearing impairment with secondary 
tinnitus constitute sufficient evidence to establish that 
that diagnosis of tinnitus may be assigned, and the Board 
agrees, since two of three relevant record reflect that a 
diagnosis of tinnitus is appropriate.

The Board also notes that the April 2000 VA clinical records 
specify that the veteran's tinnitus is secondary to his 
service-connected hearing loss.  As service connection was 
granted for hearing loss, this opinion that the veteran has 
tinnitus secondary to the service-connected hearing loss is 
sufficient to establish a nexus between the veteran's 
service, or a service-connected disability, and the disorder 
for which service connection is sought.  Although the 
examiner who provided VA examination in April 2004 was unable 
to relate tinnitus to the veteran's service, since the 
veteran denied symptoms of tinnitus, the preponderance of the 
evidence nevertheless establishes that the veteran does 
complain of tinnitus, and that his tinnitus is secondary to 
service-connected hearing loss disability.  The claim may be 
granted.  


ORDER

The appeal for service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


